

113 HR 3196 IH: To amend the Communications Act of 1934 to prohibit the Federal Communications Commission from adopting certain rules or policies relating to multichannel video programming distributors, and for other purposes.
U.S. House of Representatives
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3196IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2013Mr. Latta (for himself and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to prohibit the Federal Communications Commission from adopting certain rules or policies relating to multichannel video programming distributors, and for other purposes.1.Repeal of integration ban(a)In generalSection 629 of the Communications Act of 1934 (47 U.S.C. 549) is amended—(1)in subsection (f), by striking Nothing and inserting Except as provided in subsection (g), nothing; and(2)by adding at the end the following new subsection:(g)Integrated devicesNothing in this section or any other provision of this Act authorizes the Commission to adopt any rule or policy that prohibits a multichannel video programming distributor from placing into service navigation devices for sale, lease, or use that perform both conditional access and other functions in a single integrated device. Any such rule or policy adopted by the Commission prior to the date of enactment of this subsection shall cease to be effective on such date of enactment, and the Commission shall remove any such rule or policy from the rules of the Commission..(b)Rule of constructionExcept as provided in subsection (g) of section 629 of the Communications Act of 1934, as added by subsection (a), nothing in this section or the amendments made by this section shall be construed to affect the authority of the Federal Communications Commission under such section 629.